Citation Nr: 1440592	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability (left foot disability).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to June 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO).

In April 2009, the Veteran testified before the undersigned in a Video Conference hearing.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously remanded by the Board in August 2009, November 2010, and May 2011 for further development.

On a procedural note, the Board notes that the Veteran was originally represented by the Veterans of Foreign Wars of the United States (VFW).  The VFW submitted an informal hearing presentation in support of the Veteran's claim in February 2013.  However, in July 2012, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing J. Michael Woods as his new representative.  This accredited representative has not submitted an informal hearing presentation.  Nevertheless, in this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from September 2013 to May 2014.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.  




FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed low back disability was incurred secondary to his service-connected left foot disability.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a low back disability was incurred secondary to a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's primary argument is that he has a low back disability secondary to an altered gait caused by his service-connected left foot disability.

A review of the evidence of record shows that the Veteran clearly has current disabilities of the lumbar spine, as he has been diagnosed with herniated L2-3 and generalized degenerative disc disease at L2-5.  Therefore, the salient question to be answered is whether the currently diagnosed lumbar spine disability was caused by the Veteran's service-connected left foot disability.  In this matter, there are multiple medical opinions of record, each of which will be reviewed below.

In March 2009, the Veteran's treating physician described the Veteran's medical history in detail.  He opined that the Veteran had pre-existing degenerative disc disease in his lower back, which was causing neurological symptoms in his lower extremities.  The physician explained that due to the Veteran's abnormal ambulation from previous foot surgery, his degenerative disc disease was certainly aggravated by his impaired ambulation.

Pursuant to an August 2009 Board remand, the Veteran was afforded a VA examination in October 2009.  The October 2009 examiner diagnosed the Veteran with herniated L2-3 and generalized degenerative disc disease at L2-5.  The examiner noted that the Veteran's service treatment records revealed treatment for a low back strain in 1987.  The examiner opined that the Veteran's low back condition was not caused by or a result of the low back strain he suffered in service in 1987, nor was it due to his bunionectomy.  The examiner explained that x-rays did not show any changes of the lumbar spine until 2005 (18 years post-back strain).  He noted that the x-ray changes were compatible with age (mild and diffuse), and a recent herniation at L2-3 not seen until an August 2008 magnetic resonance imaging.

The Board found the October 2009 VA opinion inadequate because the examiner did not comment upon the private treatment notes of the Veteran's treating physician, and the examiner did not render an opinion regarding whether the Veteran's service-connected left foot disability permanently aggravated the Veteran's low back disability.  Therefore, pursuant to a November 2010 remand, the Veteran was afforded another VA examination in January 2011.  The January 2011 examiner diagnosed the Veteran with hallux valgus and a bunion.  The examiner opined that the Veteran's chronic inflammatory demyelinating polyneuropathy (CIDP) was not caused by his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy.  She explained that the Veteran's bunionectomy and proximal metatarsal crest osteotomy did not cause the Veteran to have CIDP, which was affecting the Veteran's lower and upper extremities.  The examiner explained that this local surgery could not have such diffuse effects on nerves of the entire lower and upper extremities.  The examiner noted that the Veteran had been diagnosed with an autoimmune disease, and therefore the cause of his CIDP was an abnormal immune response, not bunionectomies.

The Board found the January 2011 VA opinion inadequate because the examiner failed to opine whether the Veteran's other diagnosed low back disabilities, to include degenerative disc disease, were proximately due to, or aggravated by, the service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  The Board found that the examiner also failed to opine whether the CIDP was aggravated by the service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  Moreover, the Board found that the examiner did not provide an opinion regarding whether the Veteran's low back disability, to include degenerative disc disease, was directly related to service.  Because the January 2011 examiner was a podiatrist specializing in foot disabilities, the Board requested an addendum opinion from the October 2009 VA examiner.  Therefore, pursuant to a May 2011 remand, the October 2009 VA examiner provided an addendum medical opinion in June 2011.

In June 2011, the October 2009 examiner opined that the Veteran's current low back disability was not caused by or a result of the service-connected left foot disability/minor lumbar strain in service.  He explained that the service-connected left foot disability had been a problem in service in the last few years until the Veteran was discharged in 1990 and then treated by the VA in 1991.  The examiner noted, however, that the Veteran did not complain of his low back until 2005, many years after he began experiencing severe foot pain.  The examiner further noted that the Veteran's gait was not one to throw stress onto the lower back.  He explained that a left bunionectomy would decrease the Veteran's ability to push off, which would slow climbing and prevent running, but the overall gait modification would not be changed enough to produce low back problems.  The examiner also found less than a 50% probability that the Veteran's fused toe affected his low back.  He explained that individuals with a completely stiff toe would make up the difference by changing their stride so that no stress was placed on the lower back.  As to direct service connection, the examiner found that the Veteran's low back injuries in service were minimal, based on a review of the claims file and the fact that lumbar spine x-rays dated in 2005 did not show the localized significant findings one would expect if anything important had happened 18 years prior during service.

While the October 2009, January 2011, and June 2011 opinions weighed against the claim, the Board has afforded this evidence less probative value due to deficiencies in the rationales for the given opinions.  Specifically, none of the opinions addressed whether the Veteran's low back disability was aggravated by his service-connected left foot disability, as requested by the Board.  Accordingly, the VA medical opinions are assigned less probative value by the Board.  In contrast, the Veteran's treating physician drew from the evidence of record and provided a medical explanation to support his conclusion that the Veteran's degenerative disc disease was certainly aggravated by his impaired ambulation from previous foot surgeries.  Although this physician did not offer a very detailed rationale for his opinion, he considered both the Veteran's assertions and documented history.  The Board therefore affords the letter from the Veteran's treating physician probative value.

The Board finds that the conflicting opinions of the VA examiners and the March 2009 treating physician are in relative equipoise.  Given the contradictory opinions regarding the etiology of the Veteran's low back disability, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's low back disability was incurred secondary to his service-connected left foot disability.

In light of the fact that the Veteran has had multiple left foot surgeries and is currently diagnosed with degenerative disc disease of the lumbar spine; and in light of the most persuasive medical opinion that the Veteran's lumbar spine disability was caused by an altered gait due to his service-connected left foot disability, the Board finds that the evidence is, at the very least, in relative equipoise as to whether this disability was incurred secondary to his service-connected left foot disability.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for a low back disability, diagnosed as degenerative disc disease, is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine, as secondary to the service-connected left foot disability, is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


